DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Rebecca Rudolph on 2 August 2021.

The application has been amended as follows: 

In the abstract, delete the last line that recites “FIGURE 6”.

	The above change has been made such that the abstract does not contain any other parts of the application or other material in accordance with MPEP § 608.01(b), Part I, Sec. C and to additionally be in the preferable single paragraph format.


Claim Objections
Applicant’s amendments to claims 9, 11-14, and 25 in the reply filed 16 July 2021 are acknowledged and accordingly the claim objections thereto for the reasons outlined in the office action mailed 28 May 2021 are hereby withdrawn.

Claim Rejections - 35 USC § 112
Applicant’s amendments to claims 24 and 26-28 in the reply filed 16 July 2021 are acknowledged and accordingly the claim rejections thereto for the reasons outlined in the office action mailed 28 May 2021 are hereby withdrawn.

Response to Arguments
Applicant’s arguments, see Applicant’s remarks, page 1, 1st and 2nd paragraphs, filed 16 July 2021, with respect to amended claims 9, 11-14, and 24-28 have been fully considered and are persuasive. Accordingly, the rejections of each of claims 24-28 have been withdrawn.
In particular, claims 24-28 were rejected solely under 35 U.S.C. 112 in the office action mailed 28 May 2021 and because Applicant’s amendment obviated said rejections, each of the rejections thereto have been withdrawn.

Reasons For Allowance
Claims 9-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
claim 9: Applicant’s amendment to claim 9 in the reply filed 16 July 2021 overcame the objection thereto for the reason noted in the last office action mailed 28 May 2021. Because Applicant’s amendment to claim 9 also overcome the 35 U.S.C. 112 rejection of the claim for the reasons outlined in said last office action and this was the sole rejection of the claim, the claim is allowable at least for the reasons indicated in said last office action and is not repeated herein.
As to claims 10-28: Each of said claims depends ultimately from claim 9 and accordingly each is indicated allowable at least by virtue of their respective dependencies upon an allowable independent claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M ROYSTON whose telephone number is (571)270-7215.  The examiner can normally be reached on M-F 8-4:30 E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN M ROYSTON/Examiner, Art Unit 2856                                                                                                                                                                                                        
/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856